               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:18-CR-01
                                                 (Judge Keeley)

FELIX A. BRIZUELA, JR. and
GEORGE P. NAUM, III,

                  Defendants.

                    ORDER FOLLOWING MOTION HEARING

     At a hearing held on March 29, 2019 (Dkt. No. 242) to take up

the parties’ motions in limine and the defendants’ motions to

suppress and to strike, for the reasons stated on the record, the

Court ruled as follows:

     •    GRANTED IN PART the Government’s motion in limine on

          governing standards (Dkt. No. 166);

     •    GRANTED the Government’s motion in limine to partially

          exclude the expert testimony of Standiford Helm, M.D.

          (Dkt. No. 167);

     •    DENIED the defendants’ motion in limine to exclude the

          expert testimony of Patrick J. Marshalek, M.D. (Dkt. No.

          173);

     •    DENIED AS MOOT the magistrate judge’s first Report and

          Recommendation (“R&R”) (Dkt. No. 212);

     •    OVERRULED Naum’s objections to the first R&R as MOOT

          (Dkt. No. 214);
USA V. BRIZUELA, ET AL.                                  1:18-CR-1

                  ORDER FOLLOWING MOTION HEARING

     •    ADOPTED the magistrate judge’s second R&R (Dkt. No. 222);

     •    OVERRULED Naum’s objections to the second R&R (Dkt. No.

          232);

     •    DENIED Naum’s motion to suppress (Dkt. No. 204); and

     •    GRANTED Naum’s motion to strike (Dkt. No. 239).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and all appropriate agencies.

DATED: April 1, 2019.

                                /s/ Irene M. Keeley
                                IRENE M. KEELEY
                                UNITED STATES DISTRICT JUDGE




                                2
